Citation Nr: 1611551	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  10-31 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for right knee disability.

2. Entitlement to service connection for left knee disability.

3. Entitlement to service connection for right hip disability.

4. Entitlement to service connection for left hip disability.

5. Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008, May 2010, and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In June 2013, the Veteran testified via videoconference before the undersigned.  A transcript of that hearing has been prepared and associated with the Veteran's Virtual VA file.  

The Board recognizes that in its July 2014 remand, the issue of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) was also remanded for further development.  In a March 2015 rating decision issued by the VA Appeals Management Center, service connection for PTSD was granted and a disability rating assigned.  As such an award constitutes a full grant of the benefit sought on appeal, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon an appellant the right to compliance with the remand directives.  The Board errs as a matter of law when it fails to ensure compliance with its own directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Once VA undertakes the effort to provide an examination or obtain a medical opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed one."  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In July 2014, the Board issued a remand in connection with the issues remaining on appeal which specifically requested an addendum opinion to the September 2012 medical opinion already of record.  Particularly, the Board noted that although the September 2012 clinician opined against a causal relationship, secondary service connection is a two-part issue that involves analysis of both causation and aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, because the VA clinician did not address the second element of service connection, namely aggravation beyond the normal progression of the condition by a service-connected disability, the report was inadequate for rating purposes and an addendum opinion was sought.  Additionally, the Board noted that the September 2012 examination report was limited to the Veteran's claimed knee and hip conditions, and excluded his lower back condition, therefore, an opinion with regard to causation and aggravation of his low back condition was requested.  

In October 2014, the September 2012 clinician issued an addendum opinion in which she, curiously, addressed whether the Veteran's already service-connected right foot calluses could not be linked to service without resort to speculation.  She also reiterated her opinion with regard to causation stating that it is well documented that the Veteran had a normal gait through at least January 2008, and because the Veteran's poly-rheumatoid degenerative arthritis and arthralgia conditions affecting the knees and hips were well established by 2005 when his gait was normal.  She also noted that a foot callus could not pathologically cause a traumatic knee injury, therefore, the October 2010 debridement procedure for a tear was not due to or the result of the service-connected callus condition.  However, although the clinician stated that the Veteran's knee and hip conditions were not the result of foot calluses, the opinion actually fails to address any possible aggravation beyond natural progression - the very reason the Board remanded the issues in July 2014.  The Board finds this particularly of issue as the opinion seems to imply that a normal gait was noted through January 2008, but possibly existed at a later date.  Any possible aggravation thereby was not discussed at all.  Accordingly, the Board finds that this opinion not only failed to comply with its prior directives, it also remains inadequate for rating purposes.  

With regard to the claimed low back condition, the opinion referred to neurosurgery notes documenting lumbar spine surgery in the late 1970's or early 1980's and stated that "[s]imilarly, there is no way that a foot callus could pathologically cause a lumbar spine condition severe enough to require surgery in the absence of any identified pathologic gait mechanism."  The Board finds this opinion to be inadequate for several reasons.  First, the opinion does not adequately describe the Veteran's present low back condition (the Board recognizes that he has been previously diagnosed with degenerative disc and degenerative joint disease of the lumbar spine).  This opinion is also explicitly limited to direct causation and does not address any possible aggravation by the service-connected callus condition.  


Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a new VA examination in connection with his low back claim, preferably by an examiner who has not previously examined the Veteran in connection with the instant appeal. The complete record, including a copy of this remand, should be made available and reviewed by the examiner prior to rendering any of the requested opinions.  Any and all diagnostic testing deemed necessary should be conducted.  

The examiner is requested to provide a specific diagnosis for any low back condition found.  For each diagnosed condition, the examiner should answer the following questions:

A. Whether it is at least as likely as not that the diagnosed condition was incurred in or is etiologically related to active service.

B. Whether it is at least as likely as not that the diagnosed condition was caused by the Veteran's service-connected foot callus condition.

C.  Whether it is at least as likely as not that the diagnosed condition was aggravated beyond its natural progression by the Veteran's service-connected foot callus condition.  

All opinions rendered should be supported by a detailed explanation and include citation to evidence of record, known medical principles, and medical treatise evidence.  

2. Schedule the Veteran for a new VA examination in connection with his claims for bilateral hip and knee conditions, preferably by an examiner who has not previously examined the Veteran in connection with the instant appeal.  The complete record, including a copy of this remand, should be made available and reviewed by the examiner prior to rendering any of the requested opinions.  Any and all diagnostic testing deemed necessary should be conducted.  

The examiner is requested to assess whether the Veteran's service-connected callus condition has caused any alteration of gait.  If so, the examiner should opine as to whether it is at least as likely as not that the altered gait has caused the Veteran's bilateral knee and/or bilateral hip conditions to be aggravated beyond the natural progression of the disease.    

All opinions rendered should be supported by a detailed explanation and include citation to evidence of record, known medical principles, and medical treatise evidence.   The examiner is reminded that aggravation is a separate issue from direct causation.  

3. Thereafter, readjudicate the issues on appeal in light of all evidence of record.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for additional appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




